DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/917,917 is responsive to communications filed on 03/01/2022, in response to the Non-Final Rejection of 12/03/2021. Claims 3, 7, 12, 16, and 20 have been cancelled. Claims 1, 4, 8, 10, 13, 17 and 19 have been amended. Currently, claims 1-2, 4-6, 8-11, 13-15, 17-19 are pending and are presented for examination. 

Response to Arguments
3.	In response to communication filed on 03/01/2022, claim objections with respect to claims 3, 8, 12 and 17 have been withdrawn in view of the amendment and remarks. 
	Applicant's Remarks see pages 7-9, filed on 03/01/2022, with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant amends and urges that “wherein one of the syntax element is arranged to indicate whether the projection-based frame comprises at least one guard band that acts as boundaries of the cube-based projection layout” as amended in claim 1 (see pages 7-8: Applicant’s remarks). The examiner respectively disagrees. Budagavi fairly discloses that the guard margin_flag indicates whether guard margin is used in the 360° video or not. The guard_margin shall indicate the guard margin in percent used to extend the region boundary in the 360° s video (see Fig. 6, paragraphs 0063, 0064, 0072). Budagayi further teaches that a signaling mechanism is then needed to indicate whether guard margin is used at region boundary or whether padding (e.g. guard band as claimed) is to be carried out (see  paragraphs 0005) and the processor 340 renders the 360° video based on the padding in the guard margin (paragraph 0074). Moreover, Budagayi discloses in paragraph 0075 that the margin may be creating by extending texels from the regions or by interpolating texels across the boundary between regions and once the guard margin is added by the processor 340, the processor 340 renders the 360° video based on the padding included the guard margin.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-6, 8-11, 13-15, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable by Lin et al., (US 2018/0130175A1) (hereinafter Lin) in view of Budagavi et al. (US 2018/0103242A1) (hereinafter Budagavi).
	Regarding claim 1, Lin discloses a video decoding method (e.g. see abstract; Figs. 1-3, 5) comprising: 
	decoding a part of a bitstream to generate a decoded frame (e.g. see Figs. 1, 5: decoder; paragraphs 0009, 0029, 0030: generate a decoded frame), wherein the decoded frame is a projection-based frame that comprises projection faces packed in a cube-based projection layout and at least a portion of a 360-degree content of a sphere is mapped to the projection faces via cube-based projection (e.g. see abstract, paragraphs 0009, 0017: generating a frame in the 360 VR projection format; Fig. 2, paragraphs 0018-0020: a viewing sphere 202 is mapped onto a rectangular projection face; Fig. 3, paragraphs 0021-0023: projection layout); and 
	parsing syntax element from the bitstream (e.g. see abstract, paragraphs 0008, 0017: signaling at least one syntax element via the bitstream; Figs. 1 and 5, paragraphs 0028, 0031, 0032: syntax element (SE)).
	Lin further discloses the cube-based projection layout (e.g. see Fig. 3, paragraphs 0021-0023: projection layout), but Lin does not explicitly disclose wherein one of the syntax element is arranged to indicate whether the projection-based frame comprises at least one guard band that acts as boundaries of the cube-based projection layout. 
	However, Budagavi discloses wherein one of the syntax element is arranged to indicate whether the projection-based frame comprises at least one guard band that acts as boundaries of the cube-based projection layout (e.g. see Fig. 6, paragraphs 0063, 0064, 0072: The guard margin_flag indicates whether guard margin is used in the 360° video or not. The guard_margin shall indicate the guard margin in percent used to extend the region boundary in the 360° s video; paragraphs 0005, 0073, 0074: padding (e.g. guard band) in the guard margin; also see Fig. 5, paragraph 0048, 0067-0070).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lin to add the teachings of Budagayi as above, in order to provide systems and method for preventing boundary artifacts in 360 degree video (see paragraph 0006: Budagayi).
Regarding claim 2, Lin and Budagayi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Lin discloses wherein packing of the projection faces is selected from a group consisting of packing of regular cubemap projection faces and packing of hemisphere cubemap projection faces (e.g. see Fig. 2, paragraphs 0018-0020: faces of a 3D object (e.g., a cube or a hemisphere cube); paragraph 0053: a cubemap projection). 
Regarding claim 4, Lin and Budagayi disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
	Lin further discloses the projection faces correspond to faces of an object in a three-dimensional space, respectively, and comprise a first projection face and a second projection face, where the object is a cube or a hemisphere cube (e.g. see Fig. 2, paragraphs 0018-0020: faces of a 3D object (e.g., a cube or a hemisphere cube); paragraph 0053: a cubemap projection); 
	Lin does not explicitly disclose wherein the first syntax element is set to indicate that the projection-based frame contains said at least one guard band; said at least one guard band packed in the cube-based projection layout comprises a first guard band, where regarding the cube-based projection layout on a two-dimensional plane, one face boundary of the first projection face is parallel with one face boundary of the second projection face, and the first guard band is between the first projection face and the second projection face. 
	However, Budagayi discloses wherein the first syntax element is set to indicate that the projection-based frame (e.g. see Figs. 4A-4B, paragraphs 0046-0048) contains said at least one guard band (e.g. see Fig. 6, paragraphs 0063, 0064, 0072: guard margin flag or syntax element; paragraph 0048, 0063: the syntax and semantic provided below shows one way of signaling a guard margin related metadata); 
	said at least one guard band packed in the cube-based projection layout comprises a first guard band, where regarding the cube-based projection layout on a two-dimensional plane (e.g. see Figs. 4A-4B, paragraphs 0046-0048), one face boundary of the first projection face is parallel with one face boundary of the second projection face, and the first guard band is between the first projection face and the second projection face (e.g. see abstract, paragraphs 0008, 0009, 0026: a guard margin along at least one boundary of the at least one region; Figs. 4A-4B, paragraphs 0046-0048: a guard margin and the boundary of polygon).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lin to add the teachings of Budagayi as above, in order to provide systems and method for preventing boundary artifacts in 360 degree video (see paragraph 0006: Budagayi).
Regarding claim 5, Lin and Budagayi disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Lin further discloses wherein said at least one guard band further comprises a second guard band, where regarding the cube-based projection layout on the two-dimensional plane (e.g. see Fig. 2, paragraphs 0018-0020; paragraph 0053: a cubemap projection); 
	Lin does not explicitly disclose the first guard band and the second guard band are both between the first projection face and the second projection face for isolating said one face boundary of the first projection face from said one face boundary of the second projection face, the first guard band connects with said one face boundary of the first projection face and the second guard band, and the second guard band connects with the first guard band and said one face boundary of the second projection face. 
	However, Budagyi discloses the first guard band and the second guard band are both between the first projection face and the second projection face for isolating said one face boundary of the first projection face from said one face boundary of the second projection face (e.g. see abstract, paragraphs 0008, 0009, 0026: a guard margin along at least one boundary of the at least one region; Figs. 4A-4B, paragraphs 0046-0048: a guard margin and the boundary of polygon), 
	the first guard band connects with said one face boundary of the first projection face and the second guard band, and the second guard band connects with the first guard band and said one face boundary of the second projection face (e.g. see abstract, paragraphs 0008, 0009, 0026: a guard margin along at least one boundary of the at least one region; Figs. 4A-4B, paragraphs 0046-0048: a guard margin and the boundary of polygon).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lin to add the teachings of Budagayi as above, in order to provide systems and method for preventing boundary artifacts in 360 degree video (see paragraph 0006: Budagayi).
Regarding claim 6, Lin and Budagayi disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Lin does not explicitly disclose wherein regarding the cube-based projection layout on the two-dimensional plane, the first guard band connects with said one face boundary of the first projection face and said one face boundary of the second projection face for isolating said one face boundary of the first projection face from said one face boundary of the second projection face. 
	However, Budagayi discloses wherein regarding the cube-based projection layout on the two-dimensional plane (e.g. see Figs. 4A-4B), the first guard band connects with said one face boundary of the first projection face and said one face boundary of the second projection face for isolating said one face boundary of the first projection face from said one face boundary of the second projection face (e.g. see abstract, paragraphs 0008, 0009, 0026: a guard margin along at least one boundary of the at least one region; Figs. 4A-4B, paragraphs 0046-0048: a guard margin and the boundary of polygon).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lin to add the teachings of Budagayi as above, in order to provide systems and method for preventing boundary artifacts in 360 degree video (see paragraph 0006: Budagayi).
Regarding claim 8, Lin and Budagayi disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
	Lin does not explicitly disclose wherein the first syntax element is set to indicate that the projection-based frame contains said at least one guard band; and said at least one syntax element further comprises: a second syntax element, arranged to provide size information of each of said at least one guard band. 
	However, Budagayi discloses wherein the first syntax element is set to indicate that the projection-based frame contains said at least one guard band; and said at least one syntax element (e.g. see Fig. 6, paragraphs 0063, 0064, 0072: guard margin flag or syntax element; paragraph 0048, 0063: the syntax and semantic provided below shows one way of signaling a guard margin related metadata) further comprises: a second syntax element, arranged to provide size information of each of said at least one guard band (e.g. see Figs. 4A-4B, paragraphs 0046-0048: the height and/or width of the guard margin).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lin to add the teachings of Budagayi as above, in order to provide systems and method for preventing boundary artifacts in 360 degree video (see paragraph 0006: Budagayi).
Regarding claim 9, Lin and Budagayi disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
	Lin does not explicitly disclose wherein said size information is involved in calculation of a size of each of the projection faces, or is involved in conversion from a sample position within the projection-based frame to a local sample location within one of the projection faces.
	However, Budagayi discloses wherein said size information is involved in calculation of a size of each of the projection faces, or is involved in conversion from a sample position within the projection-based frame to a local sample location within one of the projection faces (e.g. see Figs. 4A-4B, paragraphs 0046-0048: the height and/or width of the guard margin). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lin to add the teachings of Budagayi as above, in order to provide systems and method for preventing boundary artifacts in 360 degree video (see paragraph 0006: Budagayi).
	Regarding claim 10, this claim is an electronic device claim of a method version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Lin discloses a decoding circuit and device (see paragraphs 0009, 0021, 0030; Fig. 1, 3, 5).
	Regarding claim 11, it contains the limitations of claims 2 and 10, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, it contains the limitations of claims 4 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, it contains the limitations of claims 5 and 13, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 15, it contains the limitations of claims 6 and 13, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 8 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 9 and 17, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, this claim is a video encoding method claim of a decoding method version as applied to claim 1 above, wherein the method performs the same limitations (e.g. encoding performs the reverse processes of decoding) cited in claim 1, the rejections of which are incorporated herein.

Conclusion
6.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486